Citation Nr: 1501131	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for right knee strain.   

2.  Entitlement to an increased initial rating in excess of 10 percent for right knee instability from June 21, 2012 and entitlement to a separate initial compensable rating for right knee instability prior to June 21, 2012.  

3.  Entitlement to a temporary total evaluation due to convalescence for right knee surgery beyond October 1, 2008.  

4.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990 and from January 1991 to March 1991.   

This matter comes to the Board of Veterans' Appeals (Board) from decisions dated in May 2011, December 2011, and July 2012 by the Regional Office (RO) in Fort Harrison, Montana.  The May 2011 decision granted service connection for right knee strain and assigned a 10 percent rating under Diagnostic Code 5261 from March 5, 2004.  The December 2011 decision implemented a November 2011 Board decision and granted service connection for pes planus and assigned a 10 percent rating from March 8, 2007.  The July 2012 decision granted a temporary total rating to the right knee disability pursuant to 38 C.F.R. § 4.30 from August 15, 2008 to September 30, 2008, and granted service connection for right knee instability, assigning a separate 10 percent rating from June 21, 2012 under Diagnostic Code 5257.  

Although the RO has phrased the issue on appeal as entitlement to an earlier effective date for the award of a 10 percent rating for right knee instability, it is more properly characterized as a staged rating on appeal from the initial grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).  The Veteran has argued that the 10 percent rating for the right knee instability should be assigned prior to June 21, 2012.  The issue has been recharacterized, as reflected on the title page.





FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected right knee strain is principally manifested by pain, x-ray evidence of mild degenerative changes in the knee joint, extension ranging from minus 5 degrees to full extension, flexion ranging from 135 degrees to full flexion, mild medial and lateral joint line tenderness, and mild to moderate crepitus, without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.   

2.  As of June 21, 2012, the Veteran was shown to have slight instability in his right knee, but the weight of the evidence does not establish right knee instability any earlier.    

3.  As of October 1, 2008, the service-connected right knee disability picture is not shown to have been manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited so as to require an extension of convalescence following the surgery performed in August 2008.  

4.  For the entire appeal period, the service-connected bilateral pes planus is manifested by pain on use, marked pronation, characteristic callosities, and improvement with the use of orthotics, which is productive of severe disability and impairment.  

5.  For the entire appeal period, the service-connected bilateral pes planus does not more closely approximate pronounced disability with extreme tenderness of the plantar fascia, marked inward displacement of the tendo Achilles on manipulation, spasm of the tendo Achilles on manipulation, or no improvement with the use of orthotics.

CONCLUSIONS OF LAW

1.  For no distinct period on appeal, the criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256 to 5261 (2014). 

2.  From June 21, 2012, the criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014). 

3.  The criteria for the assignment of a separate compensable disability evaluation for the service-connected right knee instability prior to June 21, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014). 

4.  The criteria for the assignment of a temporary total rating based on the need for convalescence following the right knee surgery beyond October 1, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.30 (2014).

5.  For the entire appeal period, the criteria for an initial 30 percent disability rating for the service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial ratings for the right knee disability and bilateral pes planus, VA has met its duty to notify for these claims.  Service connection for these issues were granted in May 2011 and July 2012 decisions.  The Veteran is now appealing the downstream issue of the initial ratings that were assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran is not shown to have been provided a specific notice letter addressing the information necessary to substantiate his temporary total rating extension claim.  However, the Veteran's attorney discussed this issue in a September 2012 statement and actual knowledge of the requirements for a temporary total rating based upon convalescence has been demonstrated.    

Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Private treatment records identified by the Veteran are associated with the claims file; including records from the OrthoArkansas and F.V. Orthopedic Center.  VA treatment records dated from 2002 to 2011 have also been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent VA examinations in August 2006, March 2010 and June 2012 to obtain medical evidence as to the nature and severity of his right knee disability and his pes planus.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's attorney generally asserted in the notices of disagreement that the VA examinations were inadequate.  Essentially, the attorney included a section of the notice of disagreement entitled "inadequate examination."  The attorney then went on to chronicle dozens of Court cases in which examinations had been found to be inadequate.  However, at no time did the attorney actually assert that the examinations provided by VA in this case were in any way inadequate; and therefore the mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Increased Rating: Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  

Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40 .

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent
episodes of locking, pain, and effusion into the joint is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  

Under Diagnostic Code 5276, acquired flatfoot, a 30 percent evaluation is assigned for bilateral pes planus if severe, with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use, with characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7 (2014).



3.  Analysis: Increased Initial Rating for the Right Knee Strain and Instability

The Veteran asserts that a higher rating is warranted for the service-connected right knee disability, arguing that his right knee symptoms are worse than reflected by the 10 percent rating that has been assigned.  Specifically, the Veteran reports experiencing popping, grinding, instability of the knee joint, slippage of the knee joint, and pain in the front and back of the knee.  See the attorney's statement dated in August 2011.  The Veteran asserts that he has experienced instability of the right knee prior to June 21, 2012 as well.  

The RO assigned a 10 percent initial rating from March 5, 2004 under Diagnostic Code 5261 based upon the findings of painful or limited extension of the right knee.    

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected right knee disability is not warranted at any time during the appeal based on pain and limitation of motion.  The Veteran has consistently demonstrated full range of motion of the right knee, including both flexion and extension, with two exceptions which showed only minimal limitation of motion: a private examination in May 2008 (range of motion was zero degrees to 135 degrees) and a VA examination in March 2010 (which showed minus 5 degrees of extension).  Private records from the F.V. Orthopedic Center indicate that there was full range of motion of the right knee in February 2004, September 2004, and May 2006.  VA treatment records dated in August 2005 show full range of motion of the right knee with no evidence of pain.  Upon VA examination in August 2006, range of motion of the right knee was zero degrees to 150 degrees, although it was noted that the Veteran had painful motion and experienced pain after five squats.  A May 2008 F.V. Orthopedic Center treatment records indicates that the range of motion in the Veteran's right knee was from zero degrees to 135 degrees with mild pain.  The Veteran subsequently underwent a right knee arthroscopy, meniscectomy, and chondroplasty in August 2008 to address a slightly torn meniscus.  Subsequent records from the F.V. Orthopedic Center dated in June and July 2010 show that the Veteran once again demonstrated full range of motion in his right knee. 

The March 2010 VA examination report indicates that flexion of the right knee was zero degrees to 140 degrees and extension was limited by 5 degrees.  The June 2012 VA examination report indicates that the range of motion of the right knee was zero degrees to 140 degrees with no objective evidence of pain on motion.  

The medical evidence has established the presence of pain in the Veteran's right knee, as well as mild to moderate tenderness to palpation of the right knee, slight crepitus, and occasional slight knee effusion.  See the August 2006, March 2010, and June 2012 VA examination reports; VA treatment records dated in August 2005; private records from OrthoArkansas dated in March 2004; and private records from the F.V. Orthopedic Center dated from 2004 to 2010.  There is evidence of mild degenerative changes in the right knee substantiated by x-ray examination and MRI.  See the March 2004 F.V. Orthopedic Center, the August 2005 VA x-ray report, and the June 2012 VA examination report.      

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee well beyond 30 degrees on every occasion range of motion has been tested during the course of his appeal.  Moreover, the flexion has not been shown to be functionally limited by pain or other symptoms.  As noted, the Veteran only had limitation of flexion of the right knee to 135 degrees upon examination in May 2008 and he currently has full flexion of the right knee as shown by his most recent VA examination.  

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that there is currently full extension of the right knee.  As noted, he only had limitation of extension of the right knee to minus 5 degrees upon examination in March 2010.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the right knee due to pain or other symptoms.  The VA examination reports indicate that the Veteran reported having daily pain in the right knee, pain with running or sitting without moving, stiffness, locking, and effusion.  The Veteran reported having moderate flare-ups weekly.  However, the VA examination reports indicates that there was full flexion of the right knee and a limitation of extension by  5 degrees in March 2010; there is currently full extension.  There is no additional limitation of motion or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Upon VA examination in June 2012, range of motion of the right knee was normal and the examiner noted that the Veteran had no pain with motion and no additional limitation of motion.  The Veteran had a normal gait.  VA treatment records have similarly failed to show functional limitation as a result of weakness, stiffness, fatigability, and/or lack of endurance.  It is noted that the Veteran currently works as a mailman, walking numerous miles every day. 

As such, the Board does not believe that the objective evidence showing that the right knee has been so functionally limited as to warrant a rating in excess of 10 percent.

The Board finds that the Veteran's current 10 percent disability rating for the right knee disability takes into consideration and incorporates any additional functional loss or impairment due to pain, crepitus, tenderness, stiffness, and intermittent flare-ups.  While the Veteran has reported flare-ups such as swelling, these appear to be treated successfully by rest and ice.  The right knee disability has not been shown to produce impairment of extension or flexion that would warrant ratings higher than 10 percent.  See DeLuca; supra.  The current functional impairment of the right knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Codes 5260-5010.

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Additionally, because the Veteran is already receiving the minimum compensable rating for pain, 38 C.F.R. § 4.59 is not applicable.

There is no evidence of ankylosis of the right knee.  Therefore, Diagnostic Code 5256 is not for application.  

The Board also finds that a higher rating is not warranted under either Diagnostic Code 5258 or 5259.  As noted Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms.  Here, it is acknowledged that the Veteran underwent a menisectomy in 2008 after partially tearing his meniscus in a work related accident.  A review of the surgical report notes that the tear was only partial, and the surgery did not actually remove the meniscus.  As such, Diagnostic Code 5259 is not for application.

The evidence also failed to show that Diagnostic Code 5258 is for application.  For example, the records are replete with findings of no effusion both prior to and after the Veteran's menisectomy.  See x-ray report from January 2004, VA examination in 2006 and VA examination in 2010.  Moreover, the most recent VA examination in 2012 acknowledged the menisectomy, but found that the Veteran did not experience any residuals from the surgery.  The Board notes that the Veteran has reported pain, locking, and effusion at various times during the course of his appeal.  
Additionally, the medical evidence dated from 2004 shows intermittent complaints of effusion and locking in the right knee.  A January 2004 emergency room record indicates that there was effusion of the right knee; however, the Veteran was receiving treatment for an acute right knee injury incurred on that date and the diagnosis was strain of the right knee.  Records from F.V. Orthopedics Center indicates that there was small effusion of the right knee in February 2004 but no findings of effusion in May 2006 and July 2010.  The August 2006 VA examination report indicates that the Veteran reported having effusion and locking in the right knee but these symptoms were not found on physical examination.  Effusion was the right knee was not noted upon VA examination in March 2010 and June 2012.  

However, the lay statements and medical records do not establish that such symptomatology occurs frequently.  The VA and private treatment records as well as the VA examination reports simply do not document the presence of such symptomatology on a regular or frequent basis, despite numerous medical records being generated during the course of the Veteran's appeal.  As such, the Board concludes that Diagnostic Code 5259 is not for application.

In summary, for these reasons, the Board concludes that an initial disability evaluation in excess of 10 percent for the service-connected right knee disability is not warranted, and the claim for a higher initial rating must be denied.   

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board notes that a separate 10 percent rating is assigned under Diagnostic Code 5257 for slight instability of the right knee from June 21, 2012.  The separate 10 percent rating for instability of the right knee is based upon the findings of slight instability that were noted upon physical examination on June 21, 2012.  The June 2012 VA examination report indicates that there was 1+ instability in the medial lateral and anterior ligaments in the right knee.  There was no recurrent subluxation noted at that time.  

The Board finds that a separate 10 percent rating is not warranted for the right knee under Diagnostic Code 5257 prior to June 21, 2012 because the weight of the evidence fails to establish right knee instability prior to that date.  The medical evidence dated prior to the June 2012 VA examination does not demonstrate instability in the right knee.  The January 2004 emergency room and hospital records indicate that the Veteran was given a knee immobilizer to treat his right knee strain; the Veteran had an acute right knee injury on that date.  The records indicate that there was tenderness in the lateral collateral ligaments but no findings of instability.  An August 2005 VA treatment record and the August 2006 VA examination report specifically note that there was no instability in the right knee upon examination.  Records from the F.V. Orthopedic Center dated in March 2008 and May 2008 indicate that there was no laxity in the knee joint.  The March 2010 VA examination found stability in the Veteran's LCL and MCL ligaments.  As noted, the first evidence of instability in the right knee is upon VA examination in June 21, 2012.  The Board concludes that a separate 10 percent rating is not warranted for the right knee under Diagnostic Code 5257 prior to June 21, 2012. 

In the September 2012 notice of disagreement, the Veteran asserted that he had experienced instability of the right knee for years, pointing to private treatment records from OrthoArkansas dated in 2001 and the January 2004 emergency room records in support of his contentions.  A May 2001 private record notes that the Veteran reported that his right knee felt "wobbly".  Tenderness, crepitus, and pain were detected upon examination but there was no finding of right knee instability at that time.  As noted, the January 2004 emergency room records show that the Veteran was prescribed a knee immobilizer to treat the right knee strain; but again, there were no objective findings of right knee instability at that time, and the records suggest that this was an acute knee injury that resolved in the following weeks.   

Of note, in evaluating the condition of the Veteran's right knee, the current state of the disability is most pertinent.  By current state, the Board is referring to the time period on appeal.  As such, while the Veteran asserted that his knee was wobbly several years before filing for service connection, complaints of instability have been at most infrequent during the course of the appeal.  Moreover, as discussed, the clinical testing has not supported the finding of instability earlier than June 2012. 

Although the Veteran, as a lay person, is competent to describe observable symptoms such as pain and he may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether there is instability in a knee joint falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and severity; therefore such issues are not susceptible of lay opinions on etiology.  While a Veteran might be able to describe sensations of weakness or instability in a knee, an opinion as to whether there is instability or subluxation in a knee joint requires medical expertise, and is based on specific clinical testing and a knowledge of the complexities of the musculoskeletal system.  The Veteran is not shown to possess this knowledge or expertise.  As such, the Board finds that the medical evidence described above is more probative than the Veteran's own assertion that he experienced instability in his right knee joint; and, therefore, the objective medical evidence and testing is found to outweigh the Veteran's own lay statements.  As discussed in detail above, the weight of the medical evidence establishes instability of the right knee from June 21, 2012, but not earlier.  

Even if it were found that the Veteran was competent to establish instability, the Board would still not find a compensable rating warranted earlier than June 2012, as the clinical testing repeatedly found not even slight instability in the Veteran's right knee.

The Board also finds that a disability rating in excess of 10 percent is not warranted for right knee instability under Diagnostic Code 5257 at any time.  The records shows that upon VA examination in June 2012, the right knee instability was 1+ on a scale of normal to 1+ to 2+ to 3+ (most severe).  VA treatment records since that time have likewise failed to show instability that is more severe than was shown on examination.  As such, the weight of the evidence does not establish moderate or severe instability of the right knee.  

In conclusion, the Board finds that the assignment of an initial disability rating in excess of 10 percent under Diagnostic Code 5261 is not warranted at any time during the appeal period, and the claim for an initial rating is denied.  The Board also concludes that a separate 10 percent rating under Diagnostic Code 5257 is not warranted prior to June 12, 2012 and the assignment of a disability rating in excess of 10 percent under Diagnostic Code 5257 is not warranted at any time from June 21, 2012.  The preponderance of the evidence is against the Veteran's claim for an increased initial evaluation for the right knee disability and the claim is denied.

4.  Analysis: Entitlement to a Temporary Total Rating pursuant to 38 C.F.R. § 4.30 for right knee surgery beyond October 1, 2008.  

The Veteran asserts that an extension of the temporary total rating based upon convalescence is warranted beyond October 1, 2008.  In an August 2011 statement, the Veteran's attorney asserted that after the surgery in August 2008, the Veteran was totally off work for about four weeks and he was placed on partial duty for another four weeks before going back to full duty.  In a September 2012 statement, the Veteran's attorney indicated that the Veteran would submit a doctor's note showing the exact dates of his convalescence, but such correspondence does not appear to have ever been submitted.

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30. 

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3). 

The Veteran underwent a right knee meniscectomy, arthroplasty, and chondroplasty on August 15, 2008.  A 100 percent rating was assigned pursuant to 38 C.F.R. § 4.30 for six weeks following the surgery.  A temporary total rating may be assigned up to six months from the surgery under 38 C.F.R. § 4.30 based upon convalescence. 

The Board concludes that the Veteran does not meet the criteria for an extension of his convalescence.  As of October 1, 2008, there is no evidence of incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  The Veteran has submitted no competent evidence to support his lay assertions that an extension due to convalescence beyond October 1, 2008 was necessary.  The Board notes that a review of the claims file also failed to provide a basis for an extension of the convalescent period.

The governing law and regulation are explicit in their language.  In the absence of the severe post surgical residuals enumerated above, there is no basis for the assignment of additional convalescence benefits beyond October 1, 2008.  The preponderance of the evidence is against the Veteran's claim and the claim is denied. 

5.  Analysis: Increased Initial Rating for Bilateral Pes Planus

The Veteran contends that a higher initial rating is warranted for the service-connected bilateral pes planus.  The December 2011 rating decision implemented a November 2011 Board decision and granted service connection for pes planus and assigned a 10 percent rating under Diagnostic Code 5276 from March 8, 2007.   

Affording the Veteran the benefit of doubt, the Board concludes that a 30 percent rating is warranted for the service-connected bilateral pes planus for the entire appeal period.  Under Diagnostic Code 5276, severe flatfoot (pes planus), with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 30 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

There is competent and credible evidence of record which establishes that the bilateral pes planus is productive of more than moderate disability and the pes planus more closely approximates severe disability manifested by marked deformity, pain on use, and improvement with orthotics.     

A January 2007 VA podiatry consultation record indicates that the Veteran underwent evaluation for orthotics.  Examination revealed that with weight bearing, the Veteran's feet were markedly pronated bilaterally resulting in marked pes planus and internal femoral rotation bilaterally.  On nonweightbearing, some long arch was present.  The Veteran was able to stand in full neutral with regaining some of his long arch and reducing the internal femoral rotation bilaterally.  The Veteran could toe stand bilaterally with inverting his rear foot bilaterally.  The assessment was pronated pes planus bilaterally.  The Veteran was scanned for orthotics.  

A May 2007 VA examination report indicates that the Veteran reported wearing orthotics since April 2007 with good results.  Nevertheless, he still reported experiencing constant foot pain which was a 4 out of 10 (1 to 10 with 10 most severe) with flare-ups of a 9/10.  He had a dull aching pain at rest.  He had flare-ups two times a week and they were precipitated by activity.  Physical examination revealed an even gait.  Weight bearing and non-weight bearing alignment of the Achilles tendon was medial.  There was a depressed arch with weight bearing and a slight arch with nonweightbearing.  The forefoot was in abduction and the midfoot was in valgus and it was not correctable.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  

A March 2010 VA examination report indicates that the Veteran reported that his foot symptoms were made worse with prolonged weight bearing and were relieved by rest.  The symptoms were worse the longer he was on his feet.  The Veteran indicated that he does wear custom orthotic inserts which provide support and stability.  Examination revealed a very loosely ligmented foot structure bilaterally equal.  The loosely ligmented structure along with the very hypermobile first rays resulted in a marked flexible pes planus bilaterally.  The Veteran had discomfort to the anterior and anterior lateral aspects of the both ankles with maximum inversion of the rear foot described as a pulling sensation.  There was no abnormal shoe wear noted; this is with wearing of the orthotic inserts to control his pronated pes planus.  Non-weight bearing, he has a relatively normal long arch but with weight bearing, he is markedly flatfooted.  The relaxed calcaneal stance is slightly everted bilaterally; neutral stance is perpendicular bilaterally.  The Veteran could toe stand and this inverted his rear foot and he regained his long arch bilaterally.  

A June 2012 VA examination found that the Veteran experienced pain on use of his feet but he did not have pain on manipulation of the feet.  There were characteristic calluses on both feet and his symptoms were relieved by arch supports or orthotics.  There was no indication of swelling on use or extreme tenderness of the plantar surface of the feet.  The Veteran had a decreased longitudinal arch height on weight bearing and the weight bearing line falls over or medial to the great toe.  There was no objective evidence of marked deformity of the foot or marked pronation of the foot.  There was no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner indicated that there was effective function remaining in the feet.       

The Board finds that the weight of the competent and credible lay and medical evidence establishes that for the appeal period, the Veteran's service-connected bilateral pes planus causes more than moderate symptoms and is productive of severe disability and impairment.  There is competent and credible evidence of marked pronation deformity of the feet, marked pes planus, pain on use, callosities, and improvement in symptoms with orthotics.  Thus, affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating is warranted for the service-connected bilateral pes planus for the appeal period under Diagnostic Code 5276.  38 C.F.R. §§ 4.3, 4.7. 

The weight of the evidence does not show pronounced bilateral pes planus.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  While there is objective evidence of marked pronation of the bilateral feet, there are no findings of extreme tenderness of the plantar surfaces, or marked inward displacement or severe spasm of the Achilles tendon.  The Veteran reported improvement with the use of orthotics.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that for the appeal period, the Veteran's service-connected bilateral pes planus more closely approximates severe disability and impairment, not pronounced.  Thus, an initial rating in excess of 30 percent is not warranted for the bilateral pes planus.   

In conclusion, affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating and no higher is warranted for the service-connected bilateral pes planus for the appeal period under Diagnostic Code 5276.  38 C.F.R. §§ 4.3, 4.7.  The appeal is granted to that extent.  

6.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right knee disability and the bilateral pes planus.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's right knee disability and the pes planus reasonably describe and assess the Veteran's disability levels and symptomatology.  The service-connected right knee disability is manifested primarily by instability, limitation of motion, and pain.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  The diagnostic codes pertinent to rating a knee disability rate the knee disability based upon symptoms of limitation of motion, instability or subluxation, ankylosis, and dislocation or removal of knee cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  A separate rating is assigned for the symptom of slight instability of the right knee in addition to a rating for noncompensable limitation of motion and pain.  The manifestations of the service-connected right knee disability are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Further, the medical evidence shows that the right knee disability does not cause marked interference with work.  It is undisputed that the Veteran experiences some interference with work, but it is for that reason that a schedular rating is assigned.  Were there no interference with employment, there would not be a basis for a compensable rating.  Here, the Veteran is able to work fulltime as a mail carrier, walking upwards of 10 miles per day.  The Veteran has also not been hospitalized as a result of his right knee disability, beyond his surgery.  The degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate; and even if the schedular rating criteria were found to be inadequate, the right knee disability is not shown to cause the types of impairment contemplated by an extraschedular rating.

The Veteran's symptoms and functional limitations due to the bilateral pes planus are also contemplated by the rating schedule; therefore, the assigned schedular evaluations are adequate to rate the disability.  The record shows that the service-connected bilateral pes planus is manifested by pronation, pain on use, and the need for orthotics.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for contemplates the Veteran's symptoms.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of either his right knee or his pes planus.  Thus, the Board finds that Rice is inapplicable. 



ORDER

An initial disability rating in excess of 10 percent for right knee strain based upon limitation of motion is denied for the entire appeal period.  

A separate 10 percent disability rating for right knee instability prior to June 21, 2012 is denied. 

An initial disability rating in excess of 10 percent for right knee instability from June 21, 2012 is denied.  

An extension of the temporary total rating based convalescence due to right knee surgery beyond October 1, 2008 is denied.

An initial 30 percent disability rating for bilateral pes planus is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


